DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE UNDER EX PARTE QUAYLE, 25 USPQ 74, 453 O.G. 213, filed January 20, 2022.  
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated December 22, 2021, item no. 3, is withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s non-transitory computer-readable recording medium storing computer-readable instructions for a terminal device, the instructions causing the terminal device to perform the following steps, in combination:
- store designation item information indicating a designation item in a memory of the terminal device,
- wherein the designation item is an item that is designated by a user of the
terminal device on the displayed designation screen from among a plurality of items
corresponding to print history information, and

response to printing according to an internet Printing Protocol (IPP) being executed in
the target printer;
 	- send a restriction item request to the target printer, wherein the restriction item request is according to the IPP and requests sending of restriction item information
indicating a restriction item, and the restriction item is among the plurality of items
corresponding to the print history information and is stored in the target printer as an
item of which disclosure to a user other than a disclosure target user is restricted;
 	- in a case where the restriction item request is sent to the target printer, receive the restriction item information from the target printer;
 	- determine whether the restriction item indicated by the received restriction item information includes the designation item indicated by the designation item information stored in the memory; and
 	- in a case where it is determined that the restriction item includes the
designation item, send a print request that requests execution of printing according to
the IPP to the target printer, wherein in a case where it is determined that the restriction
item does not include the designation item, the print request is not sent,
 	- wherein in the target printer, in a case where the print request is received from the terminal device, the printing according to the IPP is executed and the print history information is stored, and
 	- in the target printer, the printing according to the IPP is not executed and the
print history information is not stored due to the print request being not sent from the
terminal device.

 	Claim 10, drawn to a method executed by a terminal device, similarly recite the allowable subject matter of claim 1.
 	Claims 11-18 depend from claim 10.
 	Claim 19, drawn to a terminal device, similarly recite the allowable subject matter of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS D LEE/Primary Examiner, Art Unit 2677